Citation Nr: 0206112	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  94-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from February 1964 to 
February 1967.

This appeal is from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for left knee disorder.  The Board of 
Veterans' Appeals (Board) remanded the case in June 1996 and 
in December 1998.

The Board issued a decision on the instant appeal in April 
2000.  In February 2001, the United States Court of Appeals 
for Veterans Claims (Court) granted the joint motion of the 
Secretary and the veteran to vacate and remand the Board's 
decision and to stay further proceedings in the Court due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000, (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  This decision is pursuant to the 
order of the Court.

In May 2001, the Board notified the veteran's attorney of 
record of the transfer of the case to the Board and of the 
veteran's right to submit additional evidence and argument 
within 90 days.  The Board allowed both the veteran's 
attorney and subsequently substituted counsel two extensions 
of time each to submit evidence or argument in this case.  In 
May 2002, the undersigned denied for lack of good cause a 
third request by current counsel for an extension of time.


FINDINGS OF FACT

1.  VA has afforded the veteran all notice of its and the 
veteran's duties in the prosecution and development of the 
instant claim and afforded him all assistance practicable to 
render with the information of record.

2.  The veteran does not currently have a diagnosed left knee 
disorder.


CONCLUSIONS OF LAW

1.  VA has discharged its duties under the VCAA.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).

2.  The veteran did not incur or aggravate a left knee 
disability in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In September 1969, the veteran filed an application for 
disability compensation in the form required by the 
Secretary.  No other specific form is required in the instant 
case.  Thus, there is no issue of provision of a form or 
instructions for applying for the benefit.  38 U.S.C.A. 
§ 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  VA informed 
the veteran of the evidence necessary to substantiate his 
claim in a letter of May 1993, in the rating decision of 
October 1993, in the January 1994 statement of the case (SOC) 
and in the August and November 1994, May 1997, and August 
1999 supplemental statements of the case (SSOC).  Moreover, 
the veteran's March 1994 statement in support of claim, which 
recited the evidentiary requirements for proof of service 
connection, and his June 1997 statement in support of claim, 
which responded to the SSOCs comments about the paucity of 
evidence, reveal his actual knowledge of the evidence 
necessary to substantiate his claim.  VA has no outstanding 
duty to notify the veteran of necessary evidence or 
information in this case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
All VA medical records pertinent to the matter at issue are 
of record, and the veteran reported in May 2001 that all of 
his treatment has been at two named VA medical centers.  The 
veteran has not indicated the existence of any other medical 
evidence other than the evidence he has submitted so as to 
trigger VA's duty to obtain such records.  VA has discharged 
its duty to assist the veteran to obtain evidence to 
substantiate the veteran's claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  VA afforded the veteran an 
examination in November 1995 that produced findings and 
opinion sufficient to resolve the medical questions in this 
case.  Moreover, as regards the specifics of the lack of 
diagnosis, the veteran has been fully on notice of that 
failing in the record, not least by the Board's vacated April 
2000 decision, and he has not produced a diagnosis in the 
year and a half since the Board notified his attorney that he 
could submit additional evidence.  He has provided no 
information or evidence that he has a current left knee 
disorder, and there is no medical question in need of 
clarification.  See 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)(i)(A)).  The 
instant record does not satisfy the conditions under which 
the VCAA requires VA to afford the veteran any further 
examination or solicitation of medical opinion.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

Finally, VA has not failed to obtain any evidence after 
effort to do so.  Thus, no event triggered VA's duty to 
notify the veteran of a failure to obtain evidence.  
38 U.S.C.A. § 5103A(b)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Service medical records are negative for complaint, 
treatment, or diagnosis of any left knee pathology.  During 
service, the appellant was seen repeatedly for an 
ophthalmologic problem.  He sought treatment for several 
medical problems including his belief that he had high blood 
pressure, for a skin condition, and for headaches.

A May 1969 medical examiner's certificate signed by J.M., 
M.D., showed negative findings for the bones and joints.

The appellant applied for VA disability compensation in 
September 1969.  He did not mention the left knee on the 
application form.

A report of June and September 1969 physical examinations by 
Dr. J.M. stated negative physical findings.  A December 1969 
statement by K.W., M.D., reported the appellant had no 
complaints when examined in May 1968, and that physical 
examination was normal throughout.  A February 1972 report of 
physical examination by Dr. R.G. found no deformities of the 
joints and noted the veteran's negative history of injuries.  
A July 1972 report of physical examination by Dr. J.M 
included negative history by the appellant regarding 
"trick" knee and negative findings on examination of the 
extremities.

An August 1973 examination report from Bluefield Sanitarium 
Clinic noted the appellant's complaint that "his right [sic] 
knee bothers him at times when it 'flies out of place'," 
which he reported originally happened while in the Army.  On 
examination, both knees were symmetrical and had full range 
of painless motion.  The impression was recurrent right knee 
injury.

On employment related examinations in February 1981, December 
1983, and January 1985, the veteran reported negative history 
of trick knee and positive history of back injury and other 
medical problems.

The appellant was seen at Beckley VA Medical Center (VAMC) 
several times from February to June 1988 for left knee 
complaints.  In February 1988, he reported he twisted his 
left knee in the Army in 1966 playing football, and that it 
dislocated occasionally.  He reported soreness of his knee in 
the past three weeks, occasional tenderness and "flying 
out," interpreted by the examiner as apparent dislocation.  
Examination revealed the left knee to be without erythema, 
edema, heat, or deformity.  There was good range of motion 
without crepitus.  There was no gross lateral or medial 
movement, and drawer's sign was negative.  X-ray of the left 
knee was negative.  The diagnosis was left knee problem, 
possible patellar dislocation.  On follow-up in February 
1988, the appellant reported his knee had popped out the 
night before last, and he thought it was still out.  He was 
using a cane.  The left knee was 1/2 inch larger in 
circumference than the right.  There was no sign of 
dislocation.  X-ray of the knee was negative for dislocation.  
The x-ray report stated that there was preservation of the 
knee joint space, and intra-articular loose bodies were not 
identified.  There was no soft tissue calcification.  The 
impression was normal examination of the left knee.  Uric 
acid was elevated.  The assessment was rule out gouty 
arthritis.  In March he reported still some pain in the left 
knee.  In April, after a change in his medications for other 
problems, it was thought his medication might have been 
causing gout.  In June 1988, he reported continuing problems 
with his left knee.

A February 1993 medical affidavit noted the appellant's 
history of left knee injury while in the Army.  The appellant 
reported his knee "flies out of place," and that he had the 
same complaint in 1973 when checked at the Bluefield 
Sanitarium.  Examination noted slight swelling around the 
left knee but no effusion.  The preliminary diagnosis was 
arthritis, left knee, rule out subluxation, and the examiner 
noted that x-rays of the left knee would be ordered.  The x-
ray report subsequently noted that x-ray study showed a 
normal knee.  The report noted a question whether the 
appellant had been treated at a VA medical center four years 
previously.

In an April 1993 statement seeking service connection for a 
left knee condition, the appellant reported that the knee was 
treated in service and had affected him since his discharge.  
In a May 1993 statement, the appellant reported it started 
bothering him in April 1967.  He reported treatment in 1987 
at a VA medical center for "a bad knee condition."  He 
submitted an annotated duplicate of the August 1973 Bluefield 
Sanitarium with "right" crossed out and "left" written in 
at the first reference to a knee in the report.

The appellant testified at a VA hearing in February 1994.  
His representative stated the appellant injured his left knee 
twice while in the service, but did not seek medical 
attention for it, treating the condition himself and taking 
great care not to reinjure it after it healed.  The 
representative further stated the knee continued to be 
painful and to swell upon normal use throughout a normal 
workday.

The appellant testified he first injured his knee in 1965 
when he slipped on cement barracks steps banging or twisting 
his knee.  The knee swelled and was very sore; he could 
hardly walk on it for two or three days.  He stated he sought 
no treatment because he was raised not to go to doctors, 
because his family did not have the money, so they just 
toughed it out, which he also did in the service.  He said 
the squad leaders helped him out by not assigning extra duty, 
but he had to pull his regular duty and do his calisthenics.  
He said he walked with a limp; he treated himself with 
rubbing alcohol, and it took a couple of weeks to get back to 
normal.  The second injury was in the fall of 1965, while 
playing football.  He stated the knee was very sore the next 
day, but he sought no medical treatment, treating it much as 
he had the first injury.  He stated that for the remainder of 
his service he had to be very careful of his knee lest it 
"fly out," i.e., "go pop and then you're gone."  When 
asked if there was ever an occasion when that actually 
happened, he stated that a month or six weeks after 
separation, while squatting doing an automotive repair, it 
gave out on him and he hit the floor.  He was not aware of 
any peculiar or unusual stress on his knee at the time.  The 
next morning the knee was so swollen he could barely walk.  
He did not see a doctor at that time.  Since then, it had 
gotten worse, and he has had to know his limits for squatting 
or quick movement or else it would go out on him.  A recent 
day of cutting brush caused him pain that confined him to bed 
the next day.  He stated he was not currently under any 
doctor's care for his knee.

Four lay statements, one from a brother and three from 
neighbors, submitted in March 1994, were to the effect that 
each writer knew the appellant to have knee trouble after 
getting out of the army.  Three of the letters identified the 
left knee.  Each letter reported, variously, the appellant 
had pain, trouble walking, or trouble with his knee since 
separation from the service.

In a March 1994 statement, the appellant reported he injured 
his knee in service when he tripped and fell down stairs 
exiting his barracks and again injured his knee playing 
football.

On VA examination in November 1995, the appellant reported he 
sustained a twisting injury of his knee playing football, but 
sought no treatment.  He reported that he fell on steps at 
his barracks in 1966, and again sought no treatment, which he 
explained was because he learned in his family to "tough-
out" his problems.  He reported the knee giving way and his 
falling several months after service, again seeking no 
treatment.  He reported having an x-ray several years later 
at Bluefield, while a coal miner; the examiner commented he 
had no diagnosis or results.  Current complaints were of pain 
after prolonged walking and sitting, inability to kneel 
because of pain, and that the knee would "fly out," 
including in bed.  The appellant explained "fly out" meant 
some disjointment.  He had current fears of his knee giving 
way while on a ladder or while climbing stairs.  Physical 
examination showed the left knee to be unremarkable, 
circumference equal to the right knee, range of motion zero 
to 150 degrees.  There was no laxity or swelling.  There was 
crepitus with passive motion.  X-ray study of the knee was 
normal.  Under diagnoses, the examiner listed: left knee pain 
with injury while in the Army but no treatment; clinical 
finding of crepitus, no radiologic finding.  The examiner 
commented that he believed the appellant's statement that he 
was not in the habit of going to doctors, which would explain 
the small number of records in his military file.  The 
examiner commented that he found the appellant's report of 
knee injury without treatment highly credible.

The appellant has submitted medical records or statements 
reporting examinations from May 1968 to August 1973, all of 
which are negative for a diagnosis of a left knee problem.  
The February to June 1988 VA outpatient reports show no 
definite diagnosis.  Dislocation, of which he complained, was 
suspected but never found despite several examinations.  Gout 
was never definitely diagnosed, and to the extent it was 
suspected, it was related to medications for other problems, 
not to any past injury.

The February 1993 medical affidavit stated a diagnosis of 
arthritis, however, that diagnosis was not confirmed on x-
rays, which were reported to show a normal knee.  In the 
context of the affidavit as a whole, which showed that x-rays 
were to be ordered and then reported the results of the x-
rays, the diagnosis of arthritis can only be seen to be 
preliminary and not confirmed on diagnostic study.  The 
examiner also noted a question of subluxation, but did not 
diagnose subluxation.  No diagnosis of arthritis confirmed by 
x-ray has ever been given, and the veteran does not have such 
a diagnosis currently.

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability...In the absence of 
proof of a present disability there can be no valid claim."  
The United States Court of Appeals for the Federal Circuit 
has twice concurred that current disability at the time of 
application for compensation is a condition of entitlement to 
VA disability compensation.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998) (current disability is required for 
compensation under 38 U.S.C.A. § 1110 and current disability 
means current symptomatology); see also Degmetich v. Brown, 
104 F. 3d 1328 (1997) (VA disability compensation is for 
current disability resulting from disease or injury incurred 
or aggravated in peacetime service).

The VA examination report of November 1995 likewise does not 
provide a diagnosis of a current disability for which service 
connection may be established.  The "diagnosis" of left 
knee pain with injury while in the Army is merely a record of 
the appellant's reported credible history.  He says that he 
injured his knee in the service and that it was painful when 
he did.  Pain is a symptom, and it may be associated with 
disability, but there is no diagnosis given with which to 
associate the pain.  A clinical finding of crepitus is given, 
but that is likewise not a diagnosis of a disability.  X-rays 
are again reported to be negative for any abnormality of the 
knee.

On that VA examination, the physician's assistant took 
considerable care to explain how very credible he found the 
appellant's account of his injury in service to be, and how 
credible he found it that the appellant might not have sought 
treatment in service for his reported injuries.  The 
appellant's testimony of injury in service without 
contemporaneous treatment may be deemed credible, but it does 
not establish current disability; it is not a diagnosis.

The veteran's testimony about his squad leaders helping him 
by not assigning extra duty can be taken as evidence the 
condition was noted in service.  However, his and the 
additional lay statements are of suspect credibility as 
evidence of continuity of symptomatology.  There is a strong 
inconsistency between the testimony of continuity of 
symptomatology and the repeated negative current complaint or 
history of left knee problems in employment examinations.  
The veteran's explanation that the record was silent because 
of his stoicism, that he simply did not complain, does not 
ring true in light of his positive history of other 
conditions, e.g., his consistently reported history of a back 
injury.  There is no explanation in the record for selective 
reporting or selective stoicism.  The veteran's annotation of 
the August 1973 Bluefield Sanitarium report to suggest that 
"right" was an error in the original is not credible.  Even 
if he had a left knee problem when seen at Bluefield 
Sanitarium, his own sworn, signed reports impeach his and his 
affiants' assertions of continuity of symptomatology.  
38 C.F.R. § 3.303(b) (2001).

Moreover, without a current diagnosis (as opposed to a report 
of a history the examiner finds credible), there is no 
disability to connect to service.  Without making a 
diagnosis, there is nothing with which the examiner could 
opine there is a nexus with a disease or injury incurred in 
service or noted in service with continuity of symptomatology 
thereafter.


ORDER

Service connection for a left knee disorder is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

